Case 3:15-cv-00164-HES-MCR Document 122 Filed 01/22/19 Page 1 of 3 PageID 5494




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

                                                   )
    AATRIX SOFTWARE, INC.,                         )
                                                   )
                   Plaintiff,                      )
                                                   )
    v.                                             )       Case No. 3:15-cv-00164-HES-MCR
                                                   )
    GREEN SHADES SOFTWARE, INC.,                   )
                                                   )
                   Defendants.                     )
                                                   )

         PLAINTIFF’S MOTION FOR LEAVE TO FILE A REPLY TO DEFENDANT’S
                     RESPONSIVE CLAIM CONSTRUCTION BRIEF

           In Defendant’s Responsive Claim Construction Brief (Doc. 120), Defendant presents

    two new constructions for the claim terms: “data file” and “form file.” Id. at 2-8. Defendant

    also provided, for the first time, a supporting declaration from a consultant that addresses

    these claim terms. Declaration of Craig Rosenberg, Doc. 121, ¶¶48-71. At no time prior to

    the filing of its brief, on January 18, 2019 at 9:29 p.m., did Defendant inform Plaintiff that it

    would be altering its proposed construction for these two disputed terms. Plaintiff spent

    precious brief space on constructions that Defendant no longer championed. More

    importantly, Defendant’s failure to advise of its new constructions until the final briefs were

    filed cut off Plaintiff’s ability to meaningfully respond to the new constructions in either of

    Plaintiff’s briefs or by way of expert declarations. This is the epitome of unfair surprise.

    Moreover, each of these terms appear in every asserted independent patent claim, and

    therefore, implicate each claim at issue in this patent infringement action.




                                                       1
Case 3:15-cv-00164-HES-MCR Document 122 Filed 01/22/19 Page 2 of 3 PageID 5495




           Plaintiff respectfully requests leave from the Court to file a single, seven-page Reply

    and a supporting expert declaration, each limited to addressing Defendant’s new

    constructions for “data file” and “form file.”

    I.     STANDARD

           “No party shall file any reply or further memorandum directed to the motion or

    response . . . unless the Court grants leave.” L.R. 3.01(c). The purpose of a reply brief is to

    rebut any new law or facts contained in the oppositions response to a request for relief before

    the Court. Promenades Mall (E&A), LLC v. Allstate Ins. Co., No. 208CV475FTM29SPC,

    2008 WL 11334927, at *1 (M.D. Fla. Aug. 12, 2008).

    II.    ARGUMENT

           Defendant presented new constructions for the terms “form file” and “data file” in its

    last-minute filing with the Court on January 18. These constructions were not provided in

    the November 5, 2018 exchange of claim terms and proposed constructions, or in

    Defendant’s opening brief. Defendant also failed to inform Plaintiff of its intention to alter

    its claim constructions, or that it would be supporting its newly-proposed constructions with

    a consultant’s declaration. Plaintiff was surprised that Defendant altered its claim

    constructions for these two important claim terms at the last minute without providing any

    notice. Courts seek to prevent this “shifting sands” approach to claim construction. See O2

    Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1364 (Fed. Cir. 2006).

           As it stands, Plaintiff has never had the opportunity to address Defendant’s newly-

    proposed claim constructions. The new factual and legal assertions forwarded by Defendant

    in its brief and in the Rosenberg declaration regarding its constructions for “data file” and



                                                     2
Case 3:15-cv-00164-HES-MCR Document 122 Filed 01/22/19 Page 3 of 3 PageID 5496




    “form file” provide good cause for Plaintiff’s request for an opportunity to explain to the

    Court why Defendant’s new constructions are wrong.

           Given that the Markman hearing is set for February 27, 2019, sufficient time remains

    for Plaintiff to provide a reply brief and supporting declaration well in advance of the

    hearing, such that no modification to the Court’s schedule is necessary. As good cause exists

    for Plaintiff to respond to Defendant’s new factual and legal assertions concerning the

    meaning of the terms “data file” and “form file,” Plaintiff respectfully requests leave to file a

    reply brief and supporting declaration consistent with this Motion.

    III.   LOCAL RULE 3.01(g) CERTIFICATION

           Plaintiff’s counsel conferred with counsel for Defendant via telephone and

    correspondence on January 18 and 22, 2019 regarding Plaintiff’s Motion for Leave to File a

    Reply. Defendant’s counsel informed Plaintiff’s counsel that Defendant opposed Plaintiff’s

    Motion for Leave to File a Reply.

    Respectfully Submitted,                      Dated: January 22, 2019

    By: s/ John B. Lunseth                       LOCAL COUNSEL:
    John B. Lunseth (Trial Counsel) (Minn.       Joanne M. O’Connor
    #65341)                                      (Fla. Bar No. 0498807)
    Mira Vats-Fournier (Minn. #0399692)          JONES FOSTER JOHNSTON
    Aaron M. Johnson (Minn. #034641X)            & STUBBS, PA
    BRIGGS AND MORGAN, P.A.                      505 South Flagler Drive, Suite 1100
    80 South Eighth Street, Ste. 2200            West Palm Beach, FL 33401
    Minneapolis, MN 55402-2157                   561-659-3000
    612-977-8400                                 561-650-5300 (facsimile)
    612-977-8659 (facsimile)                     joconnor@jonesfoster.com
    jlunseth@briggs.com
    mvats-fournier@briggs.com                    ATTORNEYS FOR PLAINTIFF
    ajohnson@briggs.com                          AATRIX SOFTWARE, INC.




                                                   3
